Citation Nr: 0800751	
Decision Date: 01/08/08    Archive Date: 01/22/08	

DOCKET NO.  04-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for axonal neuropathy of the left lower extremity.   

2.  Entitlement to a disability rating in excess of 20 
percent for axonal neuropathy of the right lower extremity.   

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1993 to 
July 1994.  She was discharged from service because of 
physical disability with severance pay.  The record reflects 
that she had bilateral shin splints in service involving the 
mid and distal tibias that did not respond to treatment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Boise, 
Idaho.  

A review of the record reveals that service connection for a 
bilateral hip disability was denied by the Board in August 
2000 on the basis that the claim was not well grounded.  The 
law regarding this issue have changed since that time and the 
Board will consider the issue on a de novo basis.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.  

2.  The axonal neuropathy of the left lower extremity is 
productive of no more than moderate incomplete paralysis.  

3.  Peripheral neuropathy of the right lower extremity is 
productive of no more than moderate incomplete paralysis.  

4.  The veteran's bilateral hip strains are reasonably 
related to her service-connected neuropathy involving the 
lower extremities.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hip strain is proximately due to 
her service-connected neuropathy of the lower extremities.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

2.  The criteria for a disability rating in excess of 
20 percent for axonal neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 
4.124(a), Diagnostic Code 8520 (2007).  

3.  The criteria for a disability rating in excess of 
20 percent for axonal neuropathy of right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 
4.124(a), Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims of VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA much inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b) 
(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to the claim for service connection for a 
bilateral hip disorder, the Board is granting the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist with regard to this issue, 
such error was harmless and will not be further discussed.  

The Board notes that with regard to the other issues, the 
veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in May 2003 and again in March 2007.  

Since the Board is concluding in this case that the 
preponderance of the evidence is against the assignment of 
higher ratings, there is no question as to an effective date 
to be assigned, and no further notice is needed in this 
regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran had the opportunity to 
provide testimony on her own behalf at a hearing at the Boise 
RO in July 2003.  A transcript of the hearing proceedings is 
of record and has been reviewed.  Further, the case was 
remanded by the Board in November 2006 in order that the 
veteran might be accorded a more current examination for 
evaluation of the neuropathy of her lower extremities.  This 
was accomplished in April 2007.  The examination report is 
more than adequate upon which to base a fair decision.  
Additionally, the veteran herself in a February 2007 
statement indicated that she had no other information to 
provide VA.  Accordingly, the Board finds that there has been 
substantial compliance with the requirements of the VCAA 
throughout the course of the appeal.  

Service Connection for Bilateral Hip Disability Secondary to
Service-Connected Lower Extremity Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a).  This necessarily includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused by or aggravated by the 
service-connected disease or injury.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
provide that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the base line level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective October 10, 
2006).  

It is VA's consistently applied policy to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of procurable and assembled data, a reasonable doubt arises 
regarding service connection, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A review of evidence in this case reveals that service 
connection is in effect for axonal neuropathy of left lower 
extremity, rated as 20 percent disabling from September 1997, 
and for axonal neuropathy of right lower extremity, also 
rated as 20 percent disabling from September 1997.  With 
consideration of the bilateral factor, a combined disability 
rating of 40 percent has been in effect since September 8, 
1997.  

The essence of the veteran's arguments with regard to the 
hips is that she has developed disability involving both hips 
secondary to the severity of her service-connected disorders.  

The service records show that the veteran was seen on several 
occasions for complaints of pain and numbness involving the 
hips.  Notation was made of the presence of bilateral hip 
pain only, without identification of any underlying 
pathology.  

The post service evidence includes the report of a VA 
outpatient record in May 2000 indicating that the veteran had 
pain that might be related to neuropathy.  Electromyographic 
studies revealed axonal neuropathy of the lower extremities.  

Subsequent evidence includes the report of an April 2007 
evaluation of the veteran in which a diagnosis was made of 
bilateral hip strain secondary to tibial nerve neuropathy.  
The report of that evaluation revealed a notation that the 
veteran's idiopathic tibial nerve neuropathy had not changed 
much over the past several years.  Her gait, however, was 
described as abnormal.  The examiner stated that based on her 
history, and current examination, she had developed bilateral 
hip strains as a consequence of her abnormal gait.  The 
examiner indicated that considering the impact of repetition 
on the shins, based on pain and fasciculation to post testing 
resistant dorsiflexion of both feet and post testing 
resistant plantar flexion of both feet, he attributed as an 
estimate of an additional 25 percent functional loss due to 
repetition.  The examiner concluded that the veteran's 
chronic hip strains were "more probably than not a secondary 
consequence of the abnormal gait, which I find to be a 
residual of a service-connected tibial nerve neuropathy."  
The pertinent diagnosis given was bilateral hip strains, 
chronic, secondary to the bilateral tibial nerve neuropathy.  
There is no contrary medical opinion of record.  The examiner 
indicated that he had reviewed the veteran's medical records 
and the Board finds no reason whatsoever to disagree with his 
determination.  Therefore, given the specific facts of this 
case, the Board concludes that service connection for chronic 
bilateral hip strain is reasonably in order.  

Increased Ratings

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining shall be resolved in favor of the veteran.  
38 C.F.R. §§ 4.102, 4.3.  

The veteran's right and left lower extremity disabilities are 
each evaluated under Diagnostic Code 8520.  Under Code 8520, 
a 20 percent rating is warranted for moderate incomplete 
paralysis of the lower extremity.  The next higher rating of 
40 percent is authorized when there is moderately severe 
incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  
The maximum rating of 80 percent is assigned when there is 
complete paralysis, with the foot dangling and dropping, with 
no active movement possible of the muscles below the knee, 
function of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), 8520.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran on her behalf.  See 
Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

The pertinent medical evidence of record includes the report 
of a September 2003 joints examination of the veteran.  The 
claims file was reviewed by the examiner.  Notation was made 
that a bone scan, rheumatology consultation and bone imaging 
of the whole body done in 2001 were all essentially negative.  
The examiner stated that the veteran presented with a "very 
bizarre" history of pretty much symmetrical symptoms in both 
lower extremities consisting of pain and numbness and 
secondary locking of the hips and numbness in the hip area.  
Previous workups had failed to reveal a concrete diagnosis. 
Neurological examination remained essentially negative after 
almost 10 years of reported symptoms.  There was a 
possibility of chronic exertional compartment syndrome in the 
left leg.  The examiner stated that so far the only treatment 
had been NSAIDS and various pain medications, but none had 
been satisfactory to the veteran's problem.  The examiner 
believed there was "no underlying significant orthopedic 
disease...with a possible exception of chronic exertional 
compartmental syndrome in the legs which would require the 
above compartmental pressure testing."  

Pursuant to a remand by the Board in November 2006, the 
veteran was accorded a comprehensive examination by VA in 
April 2007.  Reference was made to extensive neurological 
evaluations, orthopedic evaluations, a rheumatology 
consultation, and multiple laboratory and imaging studies 
done in an attempt to determine the nature and extent of the 
veteran's condition or conditions.  On current examination, 
stationary posture was described as normal.  Trendelenburg 
testing was abnormal on the left.  It was equivocal on the 
right.  Right hip flexion showed active motion to 86 degrees 
with pain at 80 degrees.  Passively, she got to 94 degrees.  
Right hip extension was to 20 degrees actively and to 22 
degrees passively with pain at 17 degrees.  Right hip 
adduction was 0 to 46 degrees actively and to 48 degrees 
passively with pain at 42 degrees.  Right hip abduction was 
35 degrees actively and 37 degrees passively with pain at 33 
degrees.  Right hip external rotation ranged from 0 to 38 
degrees actively and to 44 degrees passively with pain at 34 
degrees.  Right hip internal rotation was to 32 degrees 
actively, 34 degrees passively, with pain experienced at 27 
degrees.  

As for the left hip, flexion was to 90 degrees actively and 
104 degrees passively with pain at 84 degrees.  Extension was 
to 24 degrees actively, 26 degrees passively, with pain 
experienced at 20 degrees.  Adduction of the left hip ranged 
to 30 degrees actively, 38 degrees passively, with pain at 32 
degrees.  Abduction of the left hip was to 40 degrees 
actively, 45 degrees passively, with pain at 38 degrees.  
External rotation of the left hip was 0 to 38 degrees 
actively, 40 degrees passively, with pain experienced at 37 
degrees.  Left hip internal rotation was from 0 to 40 degrees 
actively, to 45 degrees passively, with pain at 38 degrees.  

Neurological testing of the lower extremities indicated that 
light touch sensation testing was normal over the dermatalis 
of both feet.  In the cutaneus nerve there was a decrease to 
sensation and to sharp and dull discrimination testing over 
the right sural nerve distribution.  This was distal to the 
site of the sural nerve biopsy.  The scar was a one and one-
half-inch long well-healed surgical scar.  It was nontender.  
Pressure over the interior tibial nerve produced some vague 
tingling sensation in the calves.  Reflexes of the ankles 
were two plus/four plus bilaterally and the knees were three 
plus/four plus bilaterally.  Babinski's reflexes were absent 
bilaterally.  Motor testing of the lower extremities 
indicated no atrophy in the musculature.  Tone was normal in 
almost all groups tested.  Strength testing was normal and 
indicated no weakness in the quadriceps, the abductor 
musculature, the adductor musculature, the biceps 
musculature, the foot dorsiflexors and the foot plantar 
flexors.  Dorsal pedal pulses were normal bilaterally.  

Straight leg raising was negative to 70 degrees on the right 
and 80 degrees on the left.  Lasegue's testing was negative 
bilaterally.  

The pertinent diagnosis was tibial nerve neuropathy, 
bilateral, idiopathic, mild to moderate severity, stable, 
with residuals consisting of abnormal gait and pain.  

After review of the foregoing, and taking into account all 
the credible evidence of record, the Board finds that the 
veteran's disability picture involving neuropathy of lower 
extremities does not warrant an evaluation higher than the 
currently assigned 20 percent for each extremity.  There is 
no showing of moderately severe impairment required for the 
next higher rating of 40 percent.  At the time of the 
comprehensive examination accorded the veteran in April 2007, 
the neuropathy of the lower extremities was described as no 
more than mild to moderate in degree.  Neurological findings 
were not indicative of moderately severe or worse impairment.  
For example, there was no atrophy in the musculature, tone 
was normal, strength testing was normal, and dorsal pedal 
pulses were normal bilaterally.  The Board notes the 
currently assigned 20 percent rating for each extremity 
recognizes a significant degree of impairment.  There is 
simply no showing in the objective evidence of record of a 
level of impairment that would warrant the assignment of an 
increased rating for either lower extremity.  


ORDER

Service connection for bilateral hip strain secondary to 
service-connected neuropathy of lower extremities is granted.  
To this extent, the appeal is allowed.  

A disability rating in excess of 20 percent for axonal 
neuropathy of the left lower extremity is denied and one in 
excess of 20 percent for axonal neuropathy of the left lower 
extremity is also denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


